Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 2, 2022, April 23, 2022, May 4, 2022, May 24, 2022, and August 9, 2022 has been considered by the examiner.

Response to Amendment
Claims 1-2, 7-8, 10, 12, 18-19, 21, 25, 27, 29, 42-45, 48, and 50-52 remain pending in the application in response to the applicant’s amendments to the rejections previously set forth in the Non-Final Office Action mailed January 28, 2022. 

Response to Arguments
Applicant’s arguments, see pg. 2-3, filed July 27, 2022, with respect to the rejection of claims 1, 42, and 55 under 35 U.S.C. 103 (Keilman in view of Joseph and Gifford, III) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Shuros, as shown below. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 42-43, 48, 50-52, and 54-55 are rejected under 35 U.S.C. 103 as being unpatentable over Keilman et al. (US 6231516 B1, published May 15, 2001) in view of Joseph et al. (US 20170065186 A1, published March 9, 2017) and Shuros et al. (US 20070088214 A1, published April 19, 2007), hereinafter referred to as Keilman, Joseph, and Shuros.
Regarding claim 1, Keilman teaches an implantable ultrasonic vascular sensor for implantation at a fixed location within a vessel, comprising: 
at least one ultrasound transducer (Fig. 16A-16B, ultrasound transducers 242A and 242B); 
a transducer drive circuit (see col. 22, lines 39-41 — “Not shown in FIGS. 13 through 15 are the leads that extend from an implantable electronic circuit [transducer drive circuit] used to drive the conformal transducer arrays 174A and 174B.”); and 
an implantable support structure (Fig. 16A-16B, wall 244 of stent 240), 
wherein said at least one transducer and transducer drive circuit are supported on the support structure (Fig. 16A-16B, where the support structure is wall 244 of stent 240; see col. 22, lines 39-41 — “Not shown in FIGS. 13 through 15 are the leads that extend from an implantable electronic circuit used to drive the conformal transducer arrays 174A and 174B.”).  
Keilman does not explicitly teach: 
an implantable support structure configured to move with natural movement of a wall of the vessel, 
said at least one ultrasound transducer supported to move with the natural movement of the vessel wall when the support structure moves therewith; and 
means for wirelessly transmitting ultrasound data from the at least one ultrasound transducer.
Whereas, Joseph, in the same field of endeavor, teaches:
an implantable support structure (strips 72) configured to move with natural movement of a wall of the vessel (Fig. 3 and 6; see para. 0083 — “The strips 72 may be composed of silicon or other elastic materials, such as TPU, TPE, and the like such that they are flexible with the movement of the blood vessel.”), 
said at least one ultrasound transducer (sensing module 24) supported (by the links and strips around the vessel wall) to move with the natural movement of the vessel wall when the support structure (links 36 and strips 72) moves therewith (Fig. 3 and 6; see par. 0078 — “Referring now to FIG. 6, in another configuration of the implantable device 10, the sensor module 24 and its sensor housing 26 may be coupled to a sensor mounting 48 configured to be positioned around a portion of the wall of a blood vessel.”; see para. 0083 — “The strips 72 may be composed of silicon or other elastic materials, such as TPU, TPE, and the like such that they are flexible with the movement of the blood vessel.”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the support structure, as disclosed in Keilman, by having the transducer supported to move with the natural movement of the vessel wall when the support structure moves therewith, as disclosed in Joseph. One of ordinary skill in the art would have been motivated to make this modification in order to allows for the artery to pulse as blood flows through it without constricting the artery or vein and maintaining contact of the housing with the arterial or venous wall, as taught in Joseph (see col. 1, para. 0036).
Keilman in view of Joseph does not explicitly teach a means for wirelessly transmitting ultrasound data from the at least one ultrasound transducer.
Whereas, Shuros, in an analogous field of endeavor, teaches a means for wirelessly transmitting ultrasound data from the at least one ultrasound transducer (Fig. 1 and 4; see para. 0045 – “The ultrasonic device 110 may include at least one ultrasonic element such as an ultrasonic transducer…”; see para. 0060 – “The device 410 is positioned in a vessel 496 adjacent to the patient’s heart 492. In another application, the ultrasonic device is a freestanding unit that communicates wirelessly with an external control device. The wireless communication can take place using, for example, ultrasound…”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sensor, as disclosed in Keilman in view of Joseph, by including to the sensor a means for wirelessly transmitting ultrasound data from the at least one ultrasound transducer, as disclosed in Shuros. One of ordinary skill in the art would have been motivated to make this modification in order to reduce the number of wires needed for the sensor. 
Furthermore, regarding claim 2, Shuros further teaches wherein the at least one ultrasound transducer comprises a first transducer for transmitting an ultrasound wave and a second transducer for receiving an ultrasound echo (see para. 0031 – “Some types of ultrasound elements are capable of both transmitting and receiving ultrasonic signals, whereas other types of ultrasound elements can either transmit or receive.”). 
Furthermore, regarding claim 54, Joseph further teaches the implantable support structure (strips 72) is further configured to move with physiological expansion and contraction the vessel wall (Fig. 3 and 6; see para. 0083 — “The strips 72 may be composed of silicon or other elastic materials, such as TPU, TPE, and the like such that they are flexible with the movement of the blood vessel.”); and 
at least one transducer (sensor mounting 48) is disposed on a portion of the support structure (strips 72) mechanically biased to lie against the vessel wall and move with said physiological expansion and contraction of the vessel wall (Fig. 3 and 6; see para. 0083 — “The strips 72 may be composed of silicon or other elastic materials, such as TPU, TPE, and the like such that they are flexible with the movement of the blood vessel.”), and 
Shuros further teaches at least one transducer is configured to monitor a change in width dimension of the vessel due to the physiological expansion and contraction by detecting the opposite vessel wall with a reflected ultrasound signal (Fig. 1 and 4; see para. 0045 – “The time delay between the send and receipt of signals 34, 36 and signals 138, 140 [reflected signals from vessel walls] can be used to determine the diameters D1, D2 [width dimension of vessels].”).
The motivation for claims 2 and 54 was shown previously in claim 1.

Regarding claim 42, Keilman teaches a vascular monitoring method, comprising: 
an implantable support structure (Fig. 16A-16B, wall 244 of stent 240); 
providing a drive signal to the at least one ultrasound transducer (see col. 22, lines 39-41 — “Not shown in FIGS. 13 through 15 are the leads that extend from an implantable electronic circuit used to drive the conformal transducer arrays 174A and 174B.”); 
generating and transmitting an ultrasound wave (Fig. 16; see col. 24, lines 60-64 — “The ultrasonic transducers 242A and 242B each produce a pulse and receive an echo back from fluid flowing through the interior 250 of the stent 240, the echoes being scattered from the fluid flowing therein.”); 
detecting an ultrasound echo (Fig. 16; see col. 24, lines 60-64 — “The ultrasonic transducers 242A and 242B each produce a pulse and receive an echo back from fluid flowing through the interior 250 of the stent 240, the echoes being scattered from the fluid flowing therein.”); and
recording a time delay between the transmission of the ultrasound pulse and the detection of the ultrasound echo (Fig. 16; see col. 24, lines 64-67 — “In this embodiment, the signal received from the ultrasonic transducer 242A in response to the echo is correlated with a similar signal from the ultrasonic transducer 242B, resulting in a time delay estimate.”). 
Keilman does not explicitly teach 
implanting a support structure supporting at least one ultrasound transducer within a vessel, wherein said support structure moves, expands and collapses in response to the natural movement of the vessel wall; and 
wirelessly transmitting ultrasound data from the at least one ultrasound transducer.
Whereas, Joseph, in the same field of endeavor, teaches implanting a support structure (strips 72) supporting at least one ultrasound transducer (sensing module 24) within a vessel, wherein said support structure moves, expands and collapses in response to the natural movement of the vessel wall (Fig. 3 and 6; see par. 0078 — “Referring now to FIG. 6, in another configuration of the implantable device 10, the sensor module 24 and its sensor housing 26 may be coupled to a sensor mounting 48 configured to be positioned around a portion of the wall of a blood vessel.”; see para. 0083 — “The strips 72 may be composed of silicon or other elastic materials, such as TPU, TPE, and the like such that they are flexible with the movement of the blood vessel.”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the support structure, as disclosed in Keilman, by having a support structure supporting at least one ultrasound transducer within a vessel, wherein said support structure moves, expands and collapses in response to the natural movement of the vessel wall, as disclosed in Joseph. One of ordinary skill in the art would have been motivated to make this modification in order to allows for the artery to pulse as blood flows through it without constricting the artery or vein and maintaining contact of the housing with the arterial or venous wall, as taught in Joseph (see col. 1, para. 0036).
Keilman in view of Joseph does not explicitly teach wirelessly transmitting ultrasound data from the at least one ultrasound transducer.
Whereas, Shuros, in an analogous field of endeavor, teaches wirelessly transmitting ultrasound data from the at least one ultrasound transducer (Fig. 1 and 4; see para. 0045 – “The ultrasonic device 110 may include at least one ultrasonic element such as an ultrasonic transducer…”; see para. 0060 – “The device 410 is positioned in a vessel 496 adjacent to the patient’s heart 492. In another application, the ultrasonic device is a freestanding unit that communicates wirelessly with an external control device. The wireless communication can take place using, for example, ultrasound…”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method, as disclosed in Keilman in view of Joseph, by including to the method wirelessly transmitting ultrasound data from the at least one ultrasound transducer, as disclosed in Shuros. One of ordinary skill in the art would have been motivated to make this modification in order to reduce the number of wires needed for the sensor.
Furthermore, regarding claim 43, Shuros further teaches having the ultrasound transducer within the superior vena cava (Fig. 4; see para. 0050 – “…the sensor device 110 is placed in the pulmonary artery or superior vena cava but measures blood flow in the adjacent aorta.”). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified placing the ultrasound transducer in the superior vena cava by having the ultrasound transducer in the inferior vena cava (IVC). 
 Furthermore, regarding claim 48, Shuros further teaches receiving the transmitted ultrasound data at a remote processor and calculating with the processor the distance between the ultrasound transmitter and the ultrasound receiver based on the time delay (Fig. 1 and 4; see para. 0031 – “Some types of ultrasound elements are capable of both transmitting and receiving ultrasonic signals, whereas other types of ultrasound elements can either transmit or receive.”; see para. 0045 – “The time delay between the send and receipt of signals 34, 36 and signals 138, 140 [reflected signals from vessel walls] can be used to determine the diameters D1, D2.”).
Furthermore, regarding claim 50, Shuros further teaches recognizing a plurality of diffuse ultrasound echo wave responses and determining with the processor a value representing vessel diameter or diameter changes from said responses (Fig. 1 and 4; see para. 0041 – “The diameter of the vessel can be determined by measuring the time interval required for the signal 34 to reflect signal 36 back to the ultrasonic device 10.”). 
Furthermore, regarding claim 51, Shuros further teaches determining with the processor at least one blood vessel dimension from the received data, or at least one parameter value derived from a blood vessel dimension (Fig. 1 and 4; see para. 0041 – “The diameter of the vessel can be determined by measuring the time interval required for the signal 34 to reflect signal 36 back to the ultrasonic device 10.”).
Furthermore, regarding claim 52, Shuros further teaches using data from multiple transducers to determine with the processor blood volume and/or vessel shape (Fig. 1 and 4; see para. 0032 – “A second type of information determined by the ultrasonic device 10 is the diameter D of the vessel 12. The fluid velocity V together with the diameter D measurement can be used to obtain, through calculations such as integration, a total volume of blood in the vessel over a given distance. This total blood volume is related to a total volumetric flow in the vessel.”). 
The motivation for claims 43, 48, and 50-52 was shown previously in claim 42. 

Regarding claim 55, Keilman teaches an implantable ultrasonic vascular sensor for implantation at a fixed location within a vessel, comprising: 
at least one ultrasound transducer (Fig. 16A-16B, ultrasound transducers 242A and 242B); 
a transducer drive circuit (see col. 22, lines 39-41 — “Not shown in FIGS. 13 through 15 are the leads that extend from an implantable electronic circuit [transducer drive circuit] used to drive the conformal transducer arrays 174A and 174B.”); 
an implantable support structure (Fig. 16A-16B, wall 244 of stent 240), 
wherein said at least one transducer and transducer drive circuit are supported on the support structure (Fig. 16A-16B, where the support structure is wall 244 of stent 240; see col. 22, lines 39-41 — “Not shown in FIGS. 13 through 15 are the leads that extend from an implantable electronic circuit used to drive the conformal transducer arrays 174A and 174B.”); and 
at least one passive reflector to reflect a signal from the at least one ultrasound transducer supported by said implantable support structure (Fig. 16A-16B; see col. 24, lines 60-64 – “The ultrasonic transducers 242A and 242B each produce a pulse and receive an echo back from fluid flowing through the interior 250 of the stent 240, the echoes being scattered from the fluid flowing therein.”). 
Keilman does not explicitly teach:
an implantable support structure configured to move with natural movement of a wall of the vessel, said at least one ultrasound transducer supported to move with the natural movement of the vessel wall when the support structure moves therewith; and 
means for wirelessly transmitting ultrasound data from the at least one ultrasound transducer.
Whereas, Joseph, in the same field of endeavor, teaches: 
an implantable support structure (strips 72) configured to move with natural movement of a wall of the vessel (Fig. 3 and 6; see para. 0083 — “The strips 72 may be composed of silicon or other elastic materials, such as TPU, TPE, and the like such that they are flexible with the movement of the blood vessel.”), 
said at least one ultrasound transducer (sensing module 24) supported (by the links and strips around the vessel wall) to move with the natural movement of the vessel wall when the support structure (links 36 and strips 72) moves therewith (Fig. 3 and 6; see par. 0078 — “Referring now to FIG. 6, in another configuration of the implantable device 10, the sensor module 24 and its sensor housing 26 may be coupled to a sensor mounting 48 configured to be positioned around a portion of the wall of a blood vessel.”; see para. 0083 — “The strips 72 may be composed of silicon or other elastic materials, such as TPU, TPE, and the like such that they are flexible with the movement of the blood vessel.”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the support structure, as disclosed in Keilman, by having the transducer supported to move with the natural movement of the vessel wall when the support structure moves therewith, as disclosed in Joseph. One of ordinary skill in the art would have been motivated to make this modification in order to allows for the artery to pulse as blood flows through it without constricting the artery or vein and maintaining contact of the housing with the arterial or venous wall, as taught in Joseph (see col. 1, para. 0036).
Keilman in view of Joseph does not explicitly teach a means for wirelessly transmitting ultrasound data from the at least one ultrasound transducer.
Whereas, Shuros, in an analogous field of endeavor, teaches a means for wirelessly transmitting ultrasound data from the at least one ultrasound transducer (Fig. 1 and 4; see para. 0045 – “The ultrasonic device 110 may include at least one ultrasonic element such as an ultrasonic transducer…”; see para. 0060 – “The device 410 is positioned in a vessel 496 adjacent to the patient’s heart 492. In another application, the ultrasonic device is a freestanding unit that communicates wirelessly with an external control device. The wireless communication can take place using, for example, ultrasound…”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified sensor, as disclosed in Keilman in view of Joseph, by including to the sensor a means for wirelessly transmitting ultrasound data from the at least one ultrasound transducer, as disclosed in Shuros. One of ordinary skill in the art would have been motivated to make this modification in order to reduce the number of wires needed for the sensor.

	Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Keilman in view of Joseph and Shuros, as applied to claim 2 above, and in further view of Weiner et al. (US 20040225326 A1, published November 11, 2004), hereinafter referred to as Weiner.
Regarding claim 7, Keilman in view of Joseph and Shuros teaches all of the elements disclosed in claim 2 above. 
Shuros teaches a plurality of first and second transducers (Fig. 6; see para. 0052 – “…each row 216a, 216b may have a plurality of transmit and receive elements that are arranged in any desired order…”), but does not explicitly teach a plurality of pairs of first and second transducers.
Whereas, Weiner, in an analogous field of endeavor, teaches a plurality of pairs of first and second transducers (Fig. 3, transmitting elements 24a-24e and receiving elements 32a-32e; see pg. 3, col. 1, para. 0040 — “...the transmitting and receiving elements are aligned such that they are opposite to each other. Thus, in the embodiment depicted, transmitting element 24a will transmit energy 36 to receiving element 32a.”). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the plurality of first and second transducers, as disclosed in Keilman in view of Joseph and Shuros, by having the transducers be in pairs, as disclosed in Weiner. One of ordinary skill in the art would have been motivated to make this modification in order to ensure that any restenosis that begins is detected, as taught in Weiner (see pg. 3, col. 1, para. 0039).
Furthermore, regarding claim 8, Weiner further teaches a means for supporting the plurality of pairs of first and second transducers for measuring across different chords of a vessel (Fig. 4, transmitting elements transmitting energy 36 across the lumen to the receiving elements (i.e. transmitter 24a and receiver 32a as a pair)). 
The motivation for claim 8 was shown previously in claim 7.

Claims 10 and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Keilman in view of Joseph and Shuros, as applied to claim 1 and 42 above, respectively, and in further view of Lenihan (US 9545263 B2, published January 17, 2017), hereinafter referred to as Lenihan. 
Regarding claim 10 and 44, Keilman in view of Joseph and Shuros teaches all of the elements disclosed in claim 1 and 42 above, respectively. 
Keilman in view of Joseph and Shuros does not explicitly teach wherein the at least one transducer is configured to provide an ultrasound wave having a beam width of between 5° and 14°. 
Whereas, Lenihan, in the same field of endeavor, teaches wherein the at least one transducer is configured to provide an ultrasound wave having a beam width of between 5° and 14° (see col. 11, lines 25-34 — “For example, if the diameter d of the signal transducer 12 is 1 mm and the frequency of the ultrasound signal is 30 MHz, then the positional uncertainty X (e.g., the margin of error on either side of a center line) is 1 mm at a perpendicular separation of 5 mm between the launching device 10 and the target device 20. For clinical applications, the positional uncertainty generally should not exceed around +5 mm (for a total signal beam width of 10 mm [aka 10 degrees] at the point of reception).” Where the beam width is 10 mm or 10 degrees, which is between 5 and 14 degrees). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the at least one transducer, as disclosed in Keilman in view of Joseph and Shuros, by having the at least one transducer provide an ultrasound wave having a beam width of between 5° and 14°, as disclosed in Lenihan. One of ordinary skill in the art would have been motivated to make this modification in order for therapy to be directed with a reduced or minimized amount of uncertainty, as taught in Lenihan (see col. 11, lines 11-25).

Claims 12 and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Keilman in view of Joseph and Shuros, as applied to claim 1 and 42 above, respectively, and in further view of Stigall (US 20140180118 A1, published June 26, 2014), hereinafter referred to as Stigall. 
Regarding claim 12 and 45, Keilman in view of Joseph and Shuros teaches all of the elements disclosed in claim 1 and 42 above, respectively.
 Keilman in view of Joseph and Shuros does not explicitly teach wherein the transducer drive circuit and at least one transducer are configured to operate at a frequency in the range of 4MHz to 20 MHz. 
Whereas, Stigall, in the same field of endeavor, teaches wherein the transducer drive circuit and at least one transducer are configured to operate at a frequency in the range of MHz to 20 MHz (Fig. 7; see para. 0045 — “...the transducer array provides for a forward looking elevation aperture for 10 mega Hertz (MHz) ultrasound transmit and receive 514, and a side looking elevation aperture 512 for 20 MHz ultrasound transmit and receive.”). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the transducer, as disclosed in Keilman in view of Joseph and Shuros, by having the transducer operate at a frequency in the range of 4MHz to 20 MHz, as disclosed in Stigall. One of ordinary skill in the art would have been motivated to make this modification in order to produce an image of the best possible in-plane resolution while operating in the forward-looking cross-sectional C-mode, as taught in Stigall (see para. 0081).

	Claims 18-19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Keilman in view of Joseph and Shuros, as applied to claim 1 above, and in further view of Wolinsky et al. (US 20050154321 A1, published July 14, 2005), hereinafter referred to as Wolinsky. 
Regarding claim 18 Keilman in view of Joseph and Shuros teaches all of the elements disclosed in claim 1 above.
Keilman in view of Joseph and Shuros does not explicitly teach wherein at least one transducer is mounted on a strut extending longitudinally from a support structure main portion.
Whereas, Wolinsky, in an analogous field of endeavor, teaches wherein a sensor is mounted on a strut extending longitudinally from a support structure main portion (Fig. 1, sensor 20 mounted on a strut (connecting element 12) extending longitudinally from a support structure main portion (strut 10)). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the at least one ultrasound transducer, as disclosed in Keilman in view of Joseph and Shuros, by having a sensor mounted on a strut extending longitudinally from a support structure main portion, as disclosed in Wolinksy. One of ordinary skill in the art would have been motivated to make this modification in order for the sensor to connect to the support structure main portion via the strut and enable movement of the sensor within the lumen, as taught in Wolinsky (see para. 0023 and 0025). 
	Furthermore, regarding claim 19, Wolinsky further teaches wherein the strut is mechanically biased to lie against a vessel wall (Fig. 4, connecting element 12 (strut) connected to vessel wall via anchoring fixation element 400), and 
Shuros further teaches wherein said at least one transducer is positioned to monitor a width dimension of the vessel by detecting the opposite vessel wall with a reflected ultrasound signal (Fig. 1 and 4; see para. 0045 – “The time delay between the send and receipt of signals 34, 36 and signals 138, 140 [reflected signals from vessel walls] can be used to determine the diameters D1, D2 [width dimension of vessels].”). 
Furthermore, regarding claim 21, Wolinsky further teaches wherein the strut comprises an anchor for direct anchoring to a vessel wall (Fig. 4; see para. 0043 – “…the struts can further includes ridges or hooks for anchoring fixation element 400 within the lumen and preventing migration within the lumen.”). 
	The motivation for claims 19 and 21 was shown previously in claim 18.

Claims 25 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Keilman in view of Joseph and Shuros, as applied to claim 1 above, and in further view of Yuan et al. (US 20060100522 A1, published May 11, 2006), hereinafter referred to as Yuan. 
Regarding claim 25, Keilman in view of Joseph and Shuros teaches all of the elements disclosed in claim 1 above. 
Keilman in view of Joseph and Shuros does not explicitly teach wherein the at least one transducer comprises a matching layer on an ultrasonic signal path side of the piezoelectric element and having a thickness of approximately a quarter of the wavelength of operation of the piezoelectric element. 
Whereas, Yuan, in an analogous field of endeavor, teaches wherein the at least one transducer comprises a matching layer on an ultrasonic signal path side of the piezoelectric element and having a thickness of approximately a quarter of the wavelength of operation of the piezoelectric element (see para. 0041 — “Typically, the matching layer has a thickness of one quarter wavelength of the ultrasound wave at the working, or operational, frequency.”). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the at least one transducer, as disclosed in Keilman in view of Joseph and Shuros, by having a matching layer on an ultrasonic signal path side of the piezoelectric element and having a thickness of approximately a quarter of the wavelength of operation of the piezoelectric element, as disclosed in Yuan. One of ordinary skill in the art would have been motivated to make this modification in order to determine the resonant frequency of the transducer, as taught in Yuan (see para. 0040). 
Furthermore, regarding claim 27, Yuan further teaches wherein the at least one transducer has a backing material for attenuation of emitted ultrasonic waves in a direction opposed to a preferred signal direction (see col. 2, para. 0042 — “The backing layer is located on the backside of the plate 502 and provides mechanical support for the transducer 106 and attenuates all acoustic energy that propagates backward.”). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the at least one transducer, as disclosed in Keilman in view of Joseph and Gifford, Ill, by having a backing material for attenuation of emitted ultrasonic waves in a direction opposed to a preferred signal direction, as disclosed in Yuan. One of ordinary skill in the art would have been motivated to make this modification in order to meet the desired amount of acoustic absorption, as taught in Yuan (see col. 2, par. 0042).

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Keilman in view of Joseph and Shuros, as applied to claim 1 above, and in further view of Yuan and Stephens (US 20040054287 A1, published March 18, 2004), hereinafter referred to Stephens. 
Regarding claim 29, Keilman in view of Joseph and Shuros teaches all of the elements disclosed in claim 1 above, and 
Keilman further teaches wherein the transducer is configured to be positioned along a wall of the vessel exposed to blood and facing an opposing wall of the vessel (Fig. 16; see col. 24, lines 60-64 — “The ultrasonic transducers 242A and 242B each produce a pulse and receive an echo back from fluid flowing through the interior 250 of the stent 240, the echoes being scattered from the fluid flowing therein.”). 
Keilman in view of Joseph and Shuros does not explicitly teach wherein the at least one ultrasound transducer comprises: a piezoelectric layer and first and second opposed electrodes on said piezoelectric layer; a backing material configured to attenuate ultrasound waves and minimize reflection thereof in a direction away from a vessel volume; and a matching layer having acoustic properties for optimizing ultrasound waves between said matching layer and blood in contact therewith.
Whereas, Yuan, in the same field of endeavor, teaches wherein the at least one ultrasound transducer comprises:  
a piezoelectric layer and first and second opposed electrodes on said piezoelectric layer (see para. 0040 — “...the piezocomposite material is preferably provided in the form of a plate 502 having the desired thickness...The plate 502 also preferably has an electrode disposed on the front and back sides.”); and
a backing material configured to attenuate ultrasound waves and minimize reflection thereof in a direction away from a vessel volume (see col. 2, para. 0042 — “The backing layer is located on the backside of the plate 502 and provides mechanical support for the transducer 106 and attenuates all acoustic energy that propagates backward.”). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the at least one ultrasound transducer, as disclosed in Keilman in view of Joseph and Shuros, by having a piezoelectric layer and first and second opposed electrodes on said piezoelectric layer, and a backing material configured to attenuate ultrasound waves and minimize reflection thereof in a direction away from a vessel volume, as disclosed in Yuan. One of ordinary skill in the art would have been motivated to make this modification in order to determine the resonant frequency of the transducer, and to meet the desired amount of acoustic absorption, as taught in Yuan (see para. 0040; see col. 2 para. 0042). 
Keilman in view of Joseph, Shuros, and Yuan does not explicitly teach a matching layer having acoustic properties for optimizing ultrasound waves between said matching layer and blood in contact therewith.
Whereas, Stephens, in an analogous field of endeavor, teaches a matching layer having acoustic properties for optimizing ultrasound waves between said matching layer and blood in contact therewith (see pg. 1, col. 1, para. 0006 — “...the matching layer matches the acoustic impedance of the transducer elements to the surrounding medium (e.g., blood, tissue, etc.) by serving as an intermediate layer of intermediate impedance and suitable thickness.”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the transducer, as disclosed in Keilman in view of Joseph, Shuros, and Yuan, by having acoustic properties for optimizing ultrasound waves between said matching layer and blood in contact therewith, as disclosed in Stephens. One of ordinary skill in the art would have been motivated to make this modification in order to significantly improve the ringdown, due to reflected energy at the interface between the device and the medium it is operating in, as taught in Stephens (see pg. 5, col. 1, para. 0063).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Richter (US 20020188207 A1, published December 12, 2002) discloses a sensor support coupled to an anchor that is secured within the bodily lumen, where the sensor support is longitudinally separate from the stent-like fixation device. 
Cahan et al. (US 20170224279 A1, published August 10, 2017 with a priority date of February 8, 2016) discloses where the diameter of the vessel can be measured by the phase delay of the ultrasound signal received in a transmitter relative to the emission signal of a receiver as detected by the implanted system. 
E. Y. Chow et al., “Fully Wireless Implantable Cardiovascular Pressure Monitor Integrated with a Medical Stent,” IEEE Transactions on Biomedical Engineering, vol. 57, no. 6, pp. 1487-1496, June 2010 discloses where the electronics are attached on the outside of the stent and between the stent and the vessel wall. 
Schugt et al. (US 20130085350 A1, published April 4, 2013) discloses a sensor longitudinally separate from the stent-like fixation mechanism via an anchoring structure, and where the sensor and external device may wirelessly communicate with each other. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nyrobi Celestine whose telephone number is (571)272-0129.  The examiner can normally be reached on Monday - Thursday, 7:00AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on (571) 272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/N.C./Examiner, Art Unit 3793    

/JOEL LAMPRECHT/Primary Examiner, Art Unit 3793